EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT ARCHER-DANIELS-MIDLAND COMPANY December 31, 2012 Following is a list of the Registrant's subsidiaries showing the percentage of voting securities owned: Organized Under Laws of Ownership ADM Worldwide Holdings LP (A) Cayman Islands ADM Europe BV (B) Netherlands ADM Canadian Holdings BV (C) Netherlands ADM Agri-Industries Company (D) Canada ADM International Sarl (E) Switzerland ADM Alfred C Toepfer International BV - Rotterdam (F) Netherlands 80 ADM Trading Company (G) United States (A) ADM Worldwide Holdings LP owns ADM Europe BV and forty-one subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (B) ADM Europe BV owns ADM Canadian Holdings BV, ADM International Sarl, ADM Alfred C Toepfer International BV – Rotterdam (80%), and seventy-five subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (C) ADM Canadian Holdings BV has one subsidiary company, ADM Agri-Industries Company. (D) ADM Agri-Industries Company owns sixteen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (E) ADM International Sarl owns twenty-four subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (F) ADM Alfred C Toepfer International BV - Rotterdam owns fifty-one subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (G) ADM Trading Company has no subsidiary companies. The names of sixty-seven domestic subsidiaries and sixty-five international subsidiaries have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary.
